Title: To George Washington from Major General Philip Schuyler, 14 February 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir.
Albany February 14th 1776

A few Days ago I was honored with your Letter of the 27th Ultimo by Bennet—I was so greatly indisposed then that it was with Difficulty I could do that Business which was indispensible: I am since much better—A copious Discharge from an internal Imposthume in my Breast has given me great Relief, and I have Reason to think it is healing, as my Cough is greatly abated, and I gain Strength so fast that I hope soon to be able to go to Canada, where all is in Confusion—Mr Walker I fear has too much Attention paid to his Advice, which is from what I can learn generally founded on his private Resentments for the many Hardships he has suffered—Indeed he has suffered so much that he must be more than Man to divest himself of all Resentment, but this I fear has already proved very detrimental to our Cause—I have written fully and freely on this Subject to Congress.
Five Companies of Colo: De Haas’s and one of Colo: Maxwell’s are marched from hence—They are much thined by Sickness and Desertion and came very ill provided, the better half of their Arms required Repairs, and the whole were to be furnished with Shoes Socks Mittins &c. which causes a considerable Detention and distresses me much as hardly any Thing is to be bought in this place.
It is extremely difficult to determine what should be done in what you mention respecting the Offer made by the Caghnawaga Indians, but if we can get decently rid of their Offer, I would prefer it to employing them—The Expence we are at in the Indian Department is now amazing; it will be more so, when they consider themselves as in our Service, nor would their Intervention be of much Consequence, unless we could procure that of the other Nations—The hauteur of the Indians is much diminished since the taking of Montreal, they evidently see that they cannot get any Supplies but thro’ us.
I have not a Mortar to send into Canada and no heavy Artillery, as your Excellency will percieve from the inclosed Return: Many of which mentioned there are unfit for Service—I have sent on half a Ton of powder which came from Philadelphia and we have none left here.

If even the Regiment from the Massachusetts which you ordered to be raised goes into Canada; the Number of Troops there will be still short of eight compleat Regiments, as many are very deficient, and that two cannot be raised out of the Troops that remained in Canada: Numbers of whom are daily coming away.
General Arnold still continues the Blockade of Quebec, the Garrison appear to be in want of Fuel as they have attempted to break up some Vessels near the Town, but were prevented by our people who made a few prisoners on the Occasion—I am Dr Sir with the most respectful Sentiments & best wishes Your Excellency’s most obedient humble Servant.

Ph: Schuyler

